DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.
Applicant’s election without traverse of group I and antisense in the reply filed on 9/28/20 is acknowledged.
Claims 38-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/20.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
ABSS indicates there are no Sequences available for this case. SLIC indicates the sequences are "not indexed" for this case. PALM Biotech Information displays three CRFD (Computer Readable Format Defective) notations for the sequence data.  The CRF/Sequences must be in compliance for them to be searchable.
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Applicant is required to comply with the sequence requirements for the recited sequences.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Oncology Reports, 32, 382-388, 2014) (cited on the PTO-892 mailed on 5/17/22).
Wang et al. teaches a siRNA wherein one strand is 100% identical to instant SEQ ID NO: 4 and would therefore meet the structural limitation of being a Staufen-regulating siRNA.  Wang et al. teach that the siRNAs are mTOR targeted (page 383).
The siRNA of Wang et al. meets the instant limitation of being a Staufen-1 agent by reducing mTOR expression, which is recited in instant claim 1 as a means of minimizing dysreguation of Staufen-1 mediated metabolism.  Since the mTOR siRNA necessarily results in minimizing dysreguation of Staufen-1 mediated metabolism via reducing mTOR expression, the agent meets the limitation of being a Staufen-1 regulating agent.  The claim does not require for the siRNA to be targeted to Staufen-1 directly or have any specific structural relationship with any specific Staufen1 target sequence.
Wang et al. teaches a method of delivering the siRNA to cells via Lipfectamine transfection, which could be considered to be a non-viral vector or to not be a vector.
Instant claims 5-7 recite outcomes of the method, rather than method steps.  The outcomes would necessarily flow from the method of delivering any siRNA that regulates Staufen-1 that is at least 85% homologous to instant SEQ ID NOs: 1, 2, or, 4, or the enablement of the claimed scope would be in question.
	Therefore, the claims are anticipated by Wang et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al. (Oncology Reports, 32, 382-388, 2014), in view of Grinyo i Boira et al. (US 2014/0315981 A1), and Vickers et al. (The Journal of Biological Chemistry, 278, 9, 2003, 7108-7118).
Wang et al. teaches a siRNA wherein one strand is 100% identical to instant SEQ ID NO: 4 and would therefore meet the structural limitation of being a Staufen-regulating siRNA.  Wang et al. teach that the siRNAs are mTOR targeted (page 383).
The siRNA of Wang et al. meets the instant limitation of being a Staufen-1 agent by reducing mTOR expression, which is recited in instant claim 1 as a means of minimizing dysreguation of Staufen-1 mediated metabolism.  Since the mTOR siRNA necessarily results in minimizing dysreguation of Staufen-1 mediated metabolism via reducing mTOR expression, the agent meets the limitation of being a Staufen-1 regulating agent.  The claim does not require for the siRNA to be targeted to Staufen-1 directly or have any specific structural relationship with any specific Staufen1 target sequence.
Wang et al. teaches a method of delivering the siRNA to cells via Lipfectamine transfection, which could be considered to be a non-viral vector or to not be a vector.
Instant claims 5-7 recite outcomes of the method, rather than method steps.  The outcomes would necessarily flow from the method of delivering any siRNA that regulates Staufen-1 that is at least 85% homologous to instant SEQ ID NOs: 1, 2, or, 4, or the enablement of the claimed scope would be in question.
It would have been obvious to deliver the siRNA of Wang et al. in a non-viral or viral vector as a matter of design choice given that each were known delivery vehicles for siRNAs.  For example, Grinyo i Boira et al. teach that siRNAs can be delivered from vectors that allow the propagation of the siRNAs in suitable host cells, wherein the vectors include viral vectors as well as non-viral vectors [0063].  Therefore, one would reasonably expect that vectors that were known in the art to result in successful propagation of the siRNAs in host cells to successfully deliver the siRNA of Wang et al.
Vickers et al. teach that siRNA and antisense oligonucleotides are both valid strategies for target gene expression inhibition.  Selection of an antisense oligonucleotide rather than a siRNA with the same antisense sequence is considered to be a matter of design choice given that both have similar delivery challenges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635